Citation Nr: 1512865	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than June 9, 2010, for service connection for major depressive disorder, recurrent with psychotic features and polysubstance abuse.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issue of clear and unmistakable error (CUE) in the 1986 rating decision has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A September 2010 rating decision reopened a service connection claim for a psychiatric condition; the earliest date of a pending claim is June 9, 2010.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 9, 2010, for service connection for major depressive disorder, recurrent with psychotic features and polysubstance abuse, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an effective date earlier than June 9, 2010, for service connection for major depressive disorder, recurrent with psychotic features and polysubstance abuse is warranted because he had a mental health condition during service and, for this reason, the effective date of the award for service connection for his condition should date back to service.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

The Veteran has pursued a claim of entitlement to service connection for a nervous condition since September 1968 application for compensation.  The claim was previously denied on multiple occasions; the most recent final disallowance was rendered by the AOJ in December 2004.

A determination on a claim by the AOJ of which the claimant is properly notified is final if an appeal is not perfected. 38 C.F.R. § 20.1103.  An appeal may only be  perfected if it is initiated by a notice of disagreement timely filed within one year of the AOJ decision date, and a subsequently timely filed substantive appeal. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202. 

In this case, the Veteran filed his initial claim for VA compensation in September 1968, noting among other things, nervousness.  That claim was denied in November 1968.  The Veteran did not appeal the November 1968 rating decision, and he did not submit new and material evidence within the appeal period following his notification of the decision.  The November 1968 decision therefore became final.

Subsequently, the Veteran filed a claim to reopen a claim for service connection for a nervous disorder in December 1971; that claim was denied in a January 1972 rating decision on the basis that new and material evidence to reopen the claim had not been received.  The Veteran did not appeal the January 1972 rating decision, and he did not submit new and material evidence within the appeal period following his notification of the decision.  The January 1972 decision therefore became final.

In November 1986, the Veteran again claimed entitlement to service connection for a nervous disorder.  The claim was denied in March 1987.  Although the Veteran filed a Notice of Disagreement (NOD) with the decision, ultimately, his VA Form 9 (Substantive Appeal) was found to be untimely.  

Thereafter,  in February 1989, the Veteran submitted another claim for service connection for a nervous condition.  A May 1989 denied the claim on the basis that new and material evidence to reopen the claim had not been received.  The Veteran did not appeal the May 1989 rating decision, and he did not submit new and material evidence within the appeal period following his notification of the decision.  The May 1989 decision therefore became final.

The next evidence from the Veteran regarding a psychiatric issue was received in May 1997.  The claim was denied in December 1997 based on a finding no new and material evidence had been received to reopen the claim.  The Veteran filed  an NOD in January 1998, and a Statement of the Case (SOC) was issued in April 1999.  However, the Veteran did not subsequently file a timely VA Form 9.  Therefore, the December 1997 decision became final. 

In September 2004, the Veteran filed a claim for posttraumatic stress disorder (PTSD) due to an alleged personal assault during active service.  The Veteran further indicated that his claim included any mental disorder.  A December 2004 rating decision denied service connection for PTSD.  The decision also denied a claim for service connection for emotionally unstable personality with schizoid features (claimed as mental disorder) because there was no new and material evidence submitted to reopen the claim.  In the narrative, the RO explained that while the evidence included current records of a diagnosis of depression with poly substance abuse, it was not considered material because it did not show a connection between a current mental disability and active service.  The Veteran did not appeal the December 2004 rating decision, and he did not submit new and material evidence within the appeal period following his notification of the decision.  Therefore, the December 2004 rating decision became final.  

Most recently, in June 2010, the Veteran again submitted a VA Form 21-526 in which he asserted service connection for major depression, to include acquired psychiatric conditions.  In developing the claim, the RO obtained a VA examination which provided the necessary nexus opinion service connection for major depressive disorder, recurrent with psychotic features, polysubstance abuse in partial remission.   A September 2010 rating decision reopened the psychiatric disorder claim on the basis of new and material evidence received under 38 C.F.R. § 3.156(a) on the basis of newly received medical evidence; the claim was not reopened on the basis of newly received service department records.  The claim for service connection was then granted with the effective date of June 9, 2010, the date of claim.  

The Board acknowledges that the Veteran pursued his claim for many years.  However, as set out above, the effective date is based on two factors - the date entitlement arose or the date of claim, whichever is later.  All necessary elements of service connection must be substantiated in the evidence for entitlement to arise.  A pending (non-final) claim is also a necessary element of the establishment of an effective date for service connection.  Here, all prior claims of entitlement to service connection for any psychiatric disorder were final.  

The Board finds that VA treatment records and/or examination reports, to the extent that they establish an earlier onset of either disability, cannot serve as a claim (formal or informal) for service connection.  The United States Court of Appeals for Veterans Claims (Veterans Court) in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon, 12 Vet. App. at 35.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  In this case, there was no prior claim for compensation that was disallowed for the reason that the claimed disabilities were not compensable in degree, i.e., a disability existed, was service-connected, but was not of sufficient severity to warrant a compensable rating.  

In short, prior to June 9, 2010, there was no pending claim for service connection for a psychiatric disorder.  Indeed, the Veteran's contention that he had a nervous condition during service, as reflected by an in-service hospitalization.  However, all prior claims were final.  VA treatment records did not serve as a formal or informal claim for service connection.  As such, an effective date prior to the date of receipt of the June 9, 2010, claim for service connection is legally precluded.  

The Veteran had recourse at the time of the prior decisions denying service connection, which was to appeal them.  However, the Veteran either failed to appeal the decisions or his appeals were submitted in an untimely manner.  An attempt to now assign an effective date based on any prior final decision is without merit and must be dismissed as a freestanding claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (Fed. Cir. 2006).
The controlling statute and regulation provide that the effective date for a grant of service connection on an original claim or a reopened after a final disallowance under 38 C.F.R. § 3.156(a) is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.400 (q)(2).  As such, the date of claim, is the later of the two dates; June 9, 2010 is the earliest effective date possible for service connection for major depressive disorder, recurrent with psychotic features and polysubstance abuse.  As a matter of law, the appeal seeking an effective date prior to June 9, 2010 for the grant of service connection for major depressive disorder, recurrent with psychotic features and polysubstance abuse must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board is extremely sympathetic toward the Veteran's claim and is deeply appreciative of his courageous and honorable military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As discussed above, the criteria for an effective date, earlier than June 9, 2010 for the grant of service connection for major depressive disorder, recurrent with psychotic features and polysubstance abuse,  have not been met; the Veteran's claim is therefore denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  This case, however, is one in which the law, and not the facts, is dispositive of the issue because it involves the application of law to certain facts - such as the date a petition to reopen a service connection claim was received by the RO - and those facts are already established by the evidence now of record and are not in dispute.  See Sabonis, 6 Vet. App. at 426.  Under such circumstances, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to an effective date earlier than June 9, 2010, for service connection for major depressive disorder, recurrent with psychotic features and polysubstance abuse, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


